DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2020 has been entered.

Applicant’s Response
	In Applicant’s response dated 10/08/2020, Applicant amended Claims 1, 5, 8, 12, 15 and 18; and argued against all objections and rejections previously set forth in the Office Action dated 08/11/2020.
	In light of Applicant’s amendments and remarks, the previously set forth objection is withdrawn.

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, 10/13/2020, 11/19/2020 and 01/22/2021 have been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2014/0207491) (hereinafter, Zimmerman) in view of Strader et al., (US 2019/0121532) (hereinafter, Strader) (cited in IDS dated 10/08/2020).

Regarding Claim 1, Zimmerman teaches a computer-implemented method (See Zimmerman’s Abstract) comprising:
obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant (Zimmerman in par 0034, teaches that the database server 24 is configured to store the incoming data from ; 
processing the audio encounter information obtained from at least the first encounter participant (Zimmerman in par 0062 and Fig. 6, further teaches that at stage 104, a speech recognizer of the device 30 analyzes the audio file in accordance with automatic speech recognition (ASR) models to produce a draft text document from the audio file); 
However, Zimmerman does not specifically disclose generating a user interface displaying a plurality of layers associated with the audio encounter information obtained from at least the first encounter participant, wherein at least one layer of the plurality of layers is a medical report associated with the audio encounter information, wherein at least a second layer of the plurality of layers includes an audio signal associated with the audio encounter information, and wherein at least a third layer of the plurality of layers is a transcript associated with the audio encounter information; and receiving a single user input to simultaneously navigate through each of the plurality of layers associated with the audio encounter information through the user interface.

generating a user interface displaying a plurality of layers associated with the audio encounter information obtained from at least the first encounter participant (Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (Second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter the transcript is augmented with the new line of text),
wherein at least one layer of the plurality of layers is a medical report associated with the audio encounter information, wherein at least a second layer of the plurality of layers includes an audio signal associated with the audio encounter information, and wherein at least a third layer of the plurality of layers is a transcript associated with the audio encounter information (Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is 
receiving a single user input to simultaneously navigate through each of the plurality of layers associated with the audio encounter information through the user interface (Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302). Accordingly, in response to a user selecting the transcript tap 308, the user is simultaneously navigating through the plurality of layer, because the plurality of layers are presented to the user in response to the selection of the transcript tab 308.
Accordingly, Strader in the same field of endeavor as Zimmerman, discloses the generation of a user interface comprising layers representing the data obtained from an audio file, wherein the interface includes at least three layers including a medical report layer, a transcript layer and an audio layer.


Regarding Claim 2, Zimmerman in view of Strader teaches the limitations contained in parent Claim 1. Strader further teaches:
wherein processing the first audio encounter information includes defining linkages between each of the plurality of layers associated with the audio encounter information (Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (Second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter, the transcript is augmented with the new line of text. The note region 314 (first layer, medical report) includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data).


Regarding Claim 3, Zimmerman in view of Strader teaches the limitations contained in parent Claim 1. Zimmerman further teaches:
wherein receiving the user input includes: 
receiving, via the user input, a selection of a first portion of the audio encounter information at a first layer of the plurality of layers on the user interface (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. The user interface 42 downloads the text of the document to the word processor 44 according to the editing program which provides restricted access and display of header/footer data and other confidential information. If the transcriptionist positions the cursor for playback of confidential information, then the transcriptionist can be prompted to enter a password, or otherwise fulfill a security measure in order to be provided with .
However, Zimmerman does not specifically disclose displaying an annotation of at least one of a second layer of the plurality of layers and a third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers selected on the user interface.
Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (Second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter, the transcript is augmented with the new line of text. The note region 314 (first layer, medical report) includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data. Furthermore, the audio recording tool on the workstation display include controls so that the user can start and stop the recording to listen to sensitive or important patient information and confirm that the 
Strader in par 0063, further teaches that transcripts are annotated with contextual information to promote trustworthiness and credibility.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Strader with the teachings as in Zimmerman to provide to the user of Zimmerman a user interface as disclosed in Strader. The motivation for doing so would have been to provide a method that improve the gathering of data, thus saving time and resources (See Strader’s par 0002).

Regarding Claim 4, Zimmerman in view of Strader teaches the limitations contained in parent Claim 3. Zimmerman further teaches:
wherein receiving the user input includes: 
receiving, via the user input, a selection of the first portion of the audio encounter information at one of the second layer of the plurality of layers and the third layer of the plurality of layers on the user interface (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par ; and 
providing audio of the first layer corresponding to the first portion of the audio encounter information of one of the second layer of the plurality of layers and the third layer of the plurality of layers selected on the user interface (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par 0076, further teaches that at stage 306, the transcriptionist chooses an audio file associated with either the header, the footer or the body. If the header or the footer are desired to be edited, the transcriptionist activates a hot key, at stage 312, to call forth the grey boxes 78, 79 so that the boxes appear on the monitor 52. At stage 314, the blocked access boxes 78, 79 are displayed and at stage 316, the transcriptionist listens to audio associated with the header). 

Regarding Claim 5, Zimmerman in view of Strader teaches the limitations contained in parent Claim 3. Zimmerman further teaches: 
wherein the first layer of the plurality of layers is the audio signal associated with the audio encounter information, wherein the second layer of the plurality of layers is the transcript associated with the audio encounter information (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par 0076, further teaches that at stage 306, the transcriptionist chooses an audio file associated with either the header, the footer or the body. If the header or the footer are desired to be edited, the transcriptionist activates a hot key, at stage 312, to call forth the grey boxes 78, 79 so that the boxes appear on the monitor 52. At stage 314, the blocked access boxes 78, 79 are displayed and at stage 316, the transcriptionist listens to audio associated with the header).
However, Zimmerman does not specifically disclose wherein the third layer of the plurality of layers is a medical report associated with the audio encounter information.
Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Strader with the teachings as in Zimmerman to provide to the user of Zimmerman a user interface as disclosed in Strader. The motivation for doing so would have been to provide a method that improve the gathering of data, thus saving time and resources (See Strader’s par 0002).

Regarding Claim 6, Zimmerman in view of Strader teaches the limitations contained in parent Claim 5. Zimmerman further teaches:  
wherein the user input is received from a peripheral device that includes at least one of a keyboard, a pointing device, a foot pedal, and a dial and wherein the user input from the peripheral device includes at least one of: a keyboard shortcut when the peripheral device is the keyboard; a pointing device action when the peripheral device is the pointing device; raising and lowering of the foot pedal when the peripheral device is the foot pedal; and at least one of a rotating action, an up action, a down action, a left action, a right action, and a pressing action of the dial when the peripheral device is the dial (Zimmerman in par 0052, teaches that the control module 50 regulates the flow of actions relating to processing of a transcription, including playing audio and providing cursors in the transcribed text. The user interface module 42 controls the activity of the other modules and includes keyboard detection 56, mouse detection 58, and foot pedal detection 60 sub-modules for processing input from a keyboard 62, a mouse 64, and a foot-pedal 66. The foot pedal 66 preferably includes a “fast forward” portion and a “rewind” portion. Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64). 

Regarding Claim 7, Zimmerman in view of Strader teaches the limitations contained in parent Claim 6. Zimmerman further teaches:  
wherein the user input from the peripheral device causes the user interface to at least one of: switch between sentences in an output of the medical report; switch between sections in the output of the medical report; switch between the medical report and the transcript; one of providing audio of the audio signal and ceasing audio of the audio signal; and one of speeding up the audio of the audio signal and slowing down the audio of the audio signal (Zimmerman in par 0052, teaches that the control module 50 regulates the flow of actions relating to processing of a transcription, including playing audio and providing cursors in the transcribed text. The user interface module 42 controls the activity of the other modules and includes keyboard detection 56, mouse detection 58, and foot pedal detection 60 sub-modules for processing input from a keyboard 62, a mouse 64, and a foot-pedal 66. The foot pedal 66 preferably includes a “fast forward” portion and a “rewind” portion. Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64). 

Regarding Claim 8, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor performs instructions as similarly recited in Claim 1. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 8 as indicated in the above rejection of Claim 1.

Regarding Claim 9, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor performs instructions as similarly recited in Claim 2. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 9 as indicated in the above rejection of Claim 2.

Regarding Claim 10, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor performs instructions as similarly recited in Claim 3. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 10 as indicated in the above rejection of Claim 3.

Regarding Claim 11, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor performs instructions as similarly recited in Claim 4. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 11 as indicated in the above rejection of Claim 4

Regarding Claim 12, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor performs instructions as similarly recited in Claim 5. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 12 as indicated in the above rejection of Claim 5.

Regarding Claim 13, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor performs instructions as similarly recited in Claim 6. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 13 as indicated in the above rejection of Claim 6.

Regarding Claim 14, Zimmerman in view of Strader teaches the limitations contained in parent Claim 8. Zimmerman further teaches:
wherein the operations further comprise annotating at least a portion of the audio encounter information determined to lack relevance to the medical report (Zimmerman in par 0057, further teaches that confidential information can be obscured/hidden from view absent authorization. As shown in Fig. 3, a header 70 and a footer 72 appear as gray boxes on the monitor 52. Thus, the confidential data in the header 70 and footer 72 is not apparent to the user, but is hidden from view. In figure 4, the blocked access box 78, 79 allow presentation of the body of a document while concealing confidential information from a viewer). 
 
Regarding Claim 15, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 1. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 15 as indicated in the above rejection of Claim 1.

Regarding Claim 16, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 2. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 16 as indicated in the above rejection of Claim 2.

Regarding Claim 17, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in the combination of Claims 3 and 4. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 17 as indicated in the above rejection of Claims 3 and 4.

Regarding Claim 18, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 5. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 18 as indicated in the above rejection of Claim 5.

Regarding Claim 19, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 6. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 19 as indicated in the above rejection of Claim 6.

Regarding Claim 20, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 7. .

Response to Arguments
Applicant’s arguments, see remarks pages 2 – 3, filed 10/08/2020, with respect to the rejection(s) of claim(s) 1 – 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zimmerman and Strader (See the above rejections of Claims 1 – 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARIEL MERCADO/           Primary Examiner, Art Unit 2176